Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting that part of defendants’ motion for summary judgment dismissing plaintiffs request for compensatory damages in this action for breach of oral contract and unlawful disclosure of confidential HIV information (see, Public. Health Law art 27-F). It is undisputed that defendants, a physician and a professional corporation, violated Public Health Law § 2782 by sending medical records disclosing plaintiffs HIV status to the attorney for plaintiffs former employer (see, Doe v Roe, 190 AD2d 463, Iv dismissed 82 NY2d 846). Defendants moved for summary judgment dismissing the complaint on the ground that the unlawful disclosure was not a proximate cause of plaintiff’s injuries. In support of the motion, defendants submitted an affidavit from the attorney for plaintiffs former employer stating that, three days before the medical records from defendants arrived in the mail, he received records from another physician that disclosed the confidential information. The attorney did not state, however, that he already knew of plaintiffs HIV status when he reviewed defendants’ records. In any event, the compensatory damages recoverable by plaintiff are not limited to those arising from his former employer’s knowledge of his HIV status. Whether defendants’ unlawful disclosure of confidential information was a proximate cause of plaintiffs alleged injuries is a question of fact for trial (see generally, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 316, rearg denied 52 NY2d 784).
*879Because plaintiffs request for compensatory damages must be reinstated, we do not reach defendants’ contention that plaintiff cannot recover punitive damages absent an award of compensatory damages. (Appeals from Order of Supreme Court, Onondaga County, Major, J.—Summary Judgment.) Present—Pine, J. P., Callahan, Doerr, Balio and Boehm, JJ.